DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement Sheets (two) for Figs. 3b and 3c were received on December 21, 2020.  These drawings are acceptable.  In view of this Drawing Amendment and the Amendment made to the Specification, which shows reference character (52) as  schematically representing the claimed “contact sensors”, the Drawing Objection is withdrawn.
Specification
The Amendment to the Specification is acceptable and will be entered.
Response to Arguments
Applicant's arguments, see pages 7-12, filed December 21, 2020 have been fully considered but they are not persuasive. Applicant has amended the independent Claims 1 and 9 to recite that the length of the stacking area is dynamically adjusted based on measuring and transmitting the width of the board layer to the stack holder prior to each board layer being transferred to the stacking area (See Applicant’s Response, page 9.)  In view of these Claim Amendments, the rejection is modified to include a new reference that specifically teaches dynamic adjustment of a stacking area 
Applicant’s amendment to Claims 1 and 9 introduce indefiniteness concerns, thus necessitating the new 35 USC 112(b) rejection presented below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A board stacking system for stacking a plurality of board layers into a stack, the board stacking system comprising: 
a board stacking apparatus adapted to form the stack, the board stacking apparatus comprising: 
a stack holder comprising an adjustable stacking area having a support surface configured for supporting the stack, the stacking 
one or more stacking arms operable to receive a corresponding board layer and subsequently arrange the board layer onto the forming stack; 
a board dispensing mechanism adjacent the board stacking apparatus and comprising a conveyor for carrying boards along a flow path, the board dispensing mechanism being adapted to transfer individual layers of  boards onto the stacking arms; and 
a scanner positioned and configured for measuring a width of each individual board layer being carried on the conveyor prior to being transferred to the board stacking apparatus, 
the scanner being operatively connected to the board stacking apparatus and configured to transmit the measured width to the stack holder, 
wherein the stack holder is operable to dynamically adjust the length of the stacking area to substantially correspond to the measured width and prior to each individual board layer being transferred onto the stacking arms.”

Claim 1 is indefinite because, in the “wherein” clause, the use of the conjunction “and” before the “prior to” condition makes this limitation ambiguous;  The “and” indicates that a complete sentence/phrase should appear afterwards, and the “prior to” condition does not have an action that follows it, which makes this prior to each layer being transferred onto the arm, the stack holder dynamically adjusts the length of the stacking area.”  

Claim 9 recites, “A method of forming a stack in a stacking area using boards being carried along a flow path, the method comprising the steps of: 
in a measuring step, measuring a width of a board layer comprising a plurality of boards; 
in a transmission step, transmitting the width of the board layer to the stack holder; 
in an adjustment step, dynamically adjusting a length of the stacking area to substantially correspond to the measured width; 
in a transfer step, transferring the corresponding board layer in the stacking area; and 
cyclically repeating the measuring step, the transmission step, the adjustment step and the transfer step until the stack is complete.”
Claim 9 is indefinite because there is no antecedent basis for “the stack holder” in the “transmission step”.  In addition, the reason for reciting the “stack holder” is unclear because the stack holder performs no action in any of the recited steps. 

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre et al., US 9,272,852, in view of Schmitt, US 4,195,959, Smith et al., US 2016/0016734, Truninger, US 4,679,381, and Ben-David et al., US 9,492,984.
With regard to Claims 1 and 9-11, St-Pierre discloses a board stacking system and method for stacking a plurality of board layers into a stack (Figs. 1-8, C5, L48 – C17, L6), the board stacking system comprising:
a board stacking apparatus (10, Figs. 1-3) adapted to form the stack (14, Figs. 3c-3d), the board stacking apparatus comprising: 
a stack holder having a support surface (16) for supporting the stack (C7, L26-34), the stacking area having a length defined between a front edge (13) and a back edge (15) of the stack holder (Fig. 3a); 
one or more stacking arms (20, 22, 40) operable to receive a corresponding board layer (Fig. 3b) and subsequently arrange the board layer onto the forming stack (Fig. 3c); 
a board dispensing mechanism (30) adjacent the board stacking apparatus and comprising a conveyor (36) for carrying boards along a flow path, the board dispensing mechanism being adapted to transfer individual layers of boards onto the stacking arms (Figs. 3a-3d); 
the method comprising transferring a board layer to the stacking area and cyclically repeating until the stack is complete (Figs. 3a-3d).

St-Pierre fails to teach a stack holder having an adjustable stacking area and the method including adjusting a length of the stacking area.  Schmitt discloses a stacking system and method for stacking a plurality of layers of objects into a stack (Figs. 1-12, C2, L42 – C6, L33) that includes a stack holder (28) having an area /length defined between a front edge (104) and a back edge (96), wherein the length can be changed to provide an adjustable stacking area (Figs. 2, 9, C5, L3 – C5, L19).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify St-Pierre to have an adjustable stacking area, similar to that shown in Schmitt because it would allow different sizes of stacks to be assembled, as taught by Schmitt (Figs. 2, 9, C5, L3 – C5, L19).
The combination of St-Pierre and Schmitt fails to teach a system and method having a scanner for measuring a width of a board layer, wherein the scanner is operatively connected to the board stacking apparatus and is configured to transmit the measured width to the stack holder to dynamically adjust the length of the stacking area to correspond to the measured width.   
Smith discloses a lumber stacker (6, Fig. 1A) and apparatus for conveying stickers to the stacker (100, Figs. 1-6, [0026]-[0242], the sticker supplying 
Truninger discloses a stacking apparatus (Figs. 1-8, C5, L42 – C15, L65 which has a stack holder (4, Figs 1-6) with an adjustable stacking area (B, by expanded moving edge (15) further away from front edge (7), C6, L50 – C7, L42), wherein if the layer passed to stack holder (4) exceeds the width of the stack holder, the objects that don’t fit on the stack holder are moved backwards to be included in the next layer (C9, L35 – C10, L17). 
Ben-David discloses a stacking system/apparatus (106, Figs. 1a, 126, Fig. 1b, 300, Figs 13a-13h; 500, Figs. 15a-15b; 600, Fig 16; 700, Fig. 17; C28, L31 – C36, L59) that includes a stacking holder/area having a support surface (304, Figs. 13a-13h; 510, Fig. 15b; 610, Fig. 16; 704, Fig. 17), and a gripping mechanism (308, 508, 618, 708) to place an item to be stacked (306, 506, 606, 706) on the stacking surface (Figs. 13, 15-17), wherein the stacking holder/area (304, etc.) has a structure that is adjustable in length, width, and/or height (C28, L52-55; C29, L57-67); the stacking holder/area is adjustable dynamically (C30, L7-24); the length or width of the item to be stacked is measured prior to reaching the stacker using sensors and is transmitted to the stacker holder structure to cause the automatic adjustment of the stacker area either before the stacking begins or on the fly (C29, L5 – C30, L24).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to combine Smith’s length measuring scanner (that is capable of measuring length) with the adjustable stacking area of St-Pierre and Schmitt to measure the width of a layer of boards before it is passed to the stacking holder because it would eliminate the step that is required in Truninger’s method, i.e.,  the step of moving the boards that did not fit on the stack holder away from the adjustable stacking area, since the stack holder width could be adjusted before the layer is placed on the stack holder based on the measured length of the layer from Smith’s scanner.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the St-Pierre/ Schmitt/Smith/Truninger apparatus and method to have the Smith scanner measure a layer of boards in real-time and to transmit this length measurement to the St-Pierre/Schmitt/Ben-David adjustable stack holder to provide dynamic adjustment of the stacking holder/area, similarly as taught by Ben-David (C28, L31 – C36, L59) because it would allow the stack holder/area to be able to automatically accommodate different sizes of items (i.e., with regard to the items’ length and width) by making dynamic length and width adjustments of the stacking area, as taught by Ben-David (C27, L31 – C28, L30).    
With regard to Claims 2-3, St-Pierre discloses wherein the stack holder comprises one or more stoppers (70, Fig. 2) adapted to retain the board layer within the stacking area upon retraction of the stacking arms (Figs. 3a-3d).  However, St-Pierre fails to teach movable stoppers.  Schmitt teaches movable stoppers (96, 104) both located at the front of the stack (104) and the rear of the stack (96).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the St-Pierre rear  stopper to be movable similar to the movable front stopper of Schmitt because the movable stopper allows the length of the stacking area to be changed to accommodate differed stack widths, as taught by Schmitt (Figs. 2, 9, C5, L3 – C5, L19).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify St-Pierre’s rear stopper to be movable instead of the front stopper (as taught by Schmitt) because a mere reversal of essential working parts of a device involves only routine skill in the art and a motivation for doing so would be make the modification where there will be no interference where the layer enters the stack holder (i.e., moving St-Pierre’s front stopper would create a gap between the stack holder and the dispensing mechanism, thereby making the device in operable). 
With regard to Claim 4, St-Pierre discloses wherein the stacking arms are operable between a receiving position where the stacking arms extend above the stack and across the length of the stacking area for receiving and supporting a corresponding board layer (Figs. 3a-3b), and a retracted position where the 
With regard to Claim 6, St-Pierre discloses wherein the board dispensing mechanism comprises a retractable stop (87) adapted to engage the flow path and allow boards to gather in a side-by-side configuration and form a board layer (Figs. 3a-3d, 7,8).
With regard to Claim 7, St-Pierre discloses wherein each board layer includes a predetermined number of boards (Figs. 3a-3d).
With regard to Claim 8, St-Pierre discloses wherein the stack holder is further adapted to adjust a depth of the stacking area so as to lower the stack subsequently to the dropping of each board layer thereon (C7, L26-34).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre in view of Schmitt, Smith, Truninger, and Ben-David, as applied to Claim 4, and further in view of Ahlers et al., US 2006/02631944.  While the combination of St-Pierre, Schmitt, Smith, Truninger, and Ben-David teaches movable stoppers, the combination fails to teach contact sensors associated with the stoppers.  Ahlers discloses a stacking system (Figs. 1-5, [0033]-[0041]) in which a stack (11) that is being moved is stopped when it contacts a stopper having a contact sensor ([0035]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the St-.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652